DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Claim 5 recites wherein the fifth beam axis position is the second beam axis position. Currently all figures in the drawings show the fifth beam axis position that is not at the second beam axis position. Therefore, a fifth beam axis position at the second beam axis position must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 is rejected under 35 U.S.C. 101 because the claim recites a “use claim” held to be an improper process claim. See MPEP 2173.05(q) “Use” Claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, 10, 12-14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4, 9, 10, 14 recite the phrase "for example" and/or “such as” that renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP 2173.05(d). For purposes of this examination, these limitations are interpreted to be optional.
Claim 12 recites “the first conductive shell sheath” and “the second conductive shell sheath” lacking proper antecedent bases. For purposes of this examination, “the first conductive 
Claims 13-14 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 12.
Claim 19 recites “use of a spar beam”. Claim 19 fails to recite the use with any active, positive steps delimiting how the spar beam is actually being used. See MPEP 2173.05(q) “Use” claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, 11-13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemos et al. (U.S. Pre-Grant Publication No. 2014/0286780), in view of Christiansen et al. (U.S. Pre-Grant Publication No. 2019/0145383).

As per claim 1, Lemos discloses a wind turbine blade extending along a longitudinal axis from a root through a first airfoil region and a second airfoil region to a tip, the wind turbine blade comprising a first blade section (200; figure 14) extending along the longitudinal axis to a first end (the end toward the tip; figure 14) and a second blade section (100; figure 14) extending along the longitudinal axis from a second end (see annotated figure 14 below) towards the tip (as shown; figure 16A), the first blade section comprising the first airfoil region, the second blade section comprising the second airfoil region, the wind turbine blade comprising a spar beam (spar caps and shear web 111; figure 14) structurally connecting the first blade section and the second blade section (as shown; figure 14), the spar beam longitudinally extending along a spar beam axis from a first beam end (the end of web 111 toward blade segment 200; see annotated figure 14 below) at a first beam axis position to a second beam end at a second beam axis position (the opposing end of web 111, not shown) and being positioned such that the first beam axis position is located in the first airfoil region (see annotated figure 14 below) and the second beam axis position is located in the second airfoil region (the opposing end of web 111 must be in the second airfoil region) and a third beam axis position, between the first beam axis position and the second beam axis position, is aligned with the second end of the second blade section (as shown, 3rd position is at an end of second blade segment; see annotated figure 14 below).


    PNG
    media_image1.png
    327
    713
    media_image1.png
    Greyscale


Lemos does not explicitly teach wherein the spar beam comprises a conductive beam sheath circumscribing at least a beam sheath angular distance of the spar beam about the spar beam axis and longitudinally extending along the spar beam axis from a fourth beam axis position to a fifth beam axis position.
Christiansen is an analogous prior art in that it deals with lightning protection for a wind turbine blade. Christiansen teaches wherein the spar beam comprises a conductive beam sheath circumscribing at least a beam sheath angular distance of the spar beam about the spar beam axis and longitudinally extending along the spar beam axis (plies 22 and 34 having electrical conductivity circumscribing the entire perimeter of beams 19, 20 and web 18; figure 10; paragraphs [0053], [0058], [0063]).
Christiansen teaches flash-overs between the lightning conductor and the beams may occur since the beams may provide an alternative path to the ground which may cause structural damage to the beams and possibly catastrophic failure to the blade and the electrical connections between the lightning conductor and the beams can prevent the damage to the beams (paragraph [0006]). Therefore, in order to prevent the damage to the beams, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Lemos’ spar beams including the beams at the first blade section and the second blade section to incorporate Christiansen’s conductive plies circumscribing the beam because it provides lightning protection to the beams. Christiansen also teaches the ply 22 is extends the total length of the beam (paragraph [0059]). By this combination, the blade section at the tip would have the conductive beam sheath along the entire length of the beam, i.e., conductive beam sheath extending between a fourth beam axis position and the fifth beam axis position. For purposes of illustration only, see figure below having the proposed modification of the blade section at the tip with the beam having the conductive sheath along its entire length.

    PNG
    media_image2.png
    395
    618
    media_image2.png
    Greyscale




As per claim 3, Lemos, in view of Christiansen, discloses the wind turbine blade according to claim 1. While Lemos does not teach wherein the conductive beam sheath is a mesh of electrically conductive material, Christensen teaches wherein the conductive beam sheath is a mesh of electrically conductive material (conductive layer 30 comprising copper or aluminum mesh circumscribing an angular distance about beam 19; paragraphs [0021], [0058]; figure 6). Therefore, by the combination of claim 1 above, incorporating Christiansen’s conductive beam sheath, the modified structure would have wherein the conductive beam sheath is a mesh of electrically conductive material.

As per claim 4, Lemos, in view of Christiansen, discloses the wind turbine blade according to claim 1. While Lemos does not teach wherein the beam sheath angular distance is more than 90 degrees, such as more than 180 degrees, such as more than 270 degrees, such as 360 degrees, Christensen teaches wherein the beam sheath angular distance is more than 90 degrees, such as more than 180 degrees, such as more than 270 degrees, such as 360 degrees (plies 22 and 34 having electrical conductivity circumscribing the entire perimeter of beams 19, 20 and web 18; figure 10). Therefore, by the combination of claim 1 above, incorporating Christiansen’s conductive beam sheath, the modified structure would have wherein the beam sheath angular distance is more than 90 degrees.

As per claim 5, Lemos, in view of Christiansen, discloses the wind turbine blade according to claim 1. While Lemos does not explicitly teach wherein the fifth beam axis position is the second beam axis position, in the combination of claim 1 above, a conductive sheath was incorporated to the entire length of the beam in the blade section at the tip. Therefore, the modified structure would have the conductive sheath, extending from a fourth beam axis position to the fifth beam axis position, extended to the second beam axis which is the end of the beam at the tip blade section. For purposes of illustration only, see figure above having the proposed modification of the blade section at the tip with the beam having the conductive sheath along its entire length.

As per claim 9, Lemos, in view of Christiansen, discloses the wind turbine blade according to claim 1. While Lemos does not explicitly teach wherein the spar beam comprises carbon fibre with a fibre volume ratio of more than 40%, such as more than 50%, such as more than 60%, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Lemos’ spar beam to be made of carbon figre with a fibre volume ratio of more than 40% since the selection of a known material based on its suitability for its intended use only requires routine skill in the art.

As per claim 11, Lemos, in view of Christiansen, discloses the wind turbine blade according to claim 1. Lemos further discloses wherein the first blade section (200; figure 14) comprises a first down conductor configured for conducting lightning current to ground (382).

As per claim 12, Lemos, in view of Christiansen, discloses the wind turbine blade according to claim 11. While Lemos does not explicitly teach wherein the first down conductor is electrically connected to the first conductive beam sheath and/or a second conductive beam sheath, Christiansen teaches wherein the first down conductor is electrically connected to the first conductive shell sheath and/or the second conductive shell sheath (lightning conductor 21 connected to beam 19 via conductive plies 21; figure 10). Therefore, by the combination of claim 1, above, the modified structure would have where the first down conductor is electrically connected to the first conductive beam sheath.

As per claim 13, Lemos, in view of Christiansen, discloses the wind turbine blade according to claim 12. Lemos further discloses wherein the second blade section (100; figure 14) comprises a second down conductor (381) being connected to the first down conductor (382) of the first blade section (200).

As per claims 15 and 16, Lemos, in view of Christiansen, discloses the wind turbine blade according to claim 1. While Lemos does not teach wherein the second blade section comprises a first lightning receptor at or in proximity of the external surface of the blade, wherein the first lightning receptor is positioned at or in proximity of the tip (claim 15) and wherein the second down conductor is electrically connected to the first lightning receptor (claim 16), Lemos teaches an electrical connection between the first and second blade sections via lightning cable for lightning protection. 
The examiner takes an official notice that wind turbine blades having a lightning receptor at the exterior surface near the tip and wherein the lightning receptor is connected to an internal lightning cable is well known in the wind turbine lightning protection art to provide electrical path to the ground to prevent lighting damage to the wind turbine blade. The lightning receptor is an essential element for lighting protection system because without a lightning receptor, proper grounding cannot be established. Therefore, in order to provide lightning protection, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Lemos’ lightning protection system having lightning cables connected to also incorporate a lightning receptor connected to the lightning cables to provide lighting protection.

As per claim 17, Lemos discloses a spar beam for structurally connecting a first blade section (200; figure 14) and a second blade section (100; figure 14) of a wind turbine blade, wherein the wind turbine blade extends along a longitudinal axis from a root through a first airfoil region and a second airfoil region to a tip (see annotated figure 14 below), wherein the first blade section (200) extends along the longitudinal axis to a first end (the end toward the tip; figure 14) and the second blade section (100) extends along the longitudinal axis from a second end towards the tip (see annotated figure 14 below), the first blade section comprising the first airfoil region, the second blade section comprising the second airfoil region (see annotated figure 14 below), the spar beam (spar caps and shear web 111; figure 14) longitudinally extending along a spar beam axis from a first beam end at a first beam axis position (the end of web 111 toward blade segment 200; see annotated figure 14 below) to a second beam end at a second beam axis position (the opposing end of web 111, not shown) and being configured to be positioned such that the first beam axis position is located in the first airfoil region and the second beam axis position is located in the second airfoil region and a third beam axis position between the first beam axis position and the second beam axis position is aligned with the second end of the second blade section (see annotated figure 14 below).
Lemos does not explicitly teach wherein the spar beam comprises a conductive beam sheath circumscribing at least a beam sheath angular distance about the spar beam axis and longitudinally extending along the spar beam axis from a fourth beam axis position to a fifth beam axis position.

    PNG
    media_image1.png
    327
    713
    media_image1.png
    Greyscale


Christiansen is an analogous prior art in that it deals with lightning protection for a wind turbine blade. Christiansen teaches wherein the spar beam comprises a conductive beam sheath circumscribing at least a beam sheath angular distance of the spar beam about the spar beam axis and longitudinally extending along the spar beam axis (plies 22 and 34 having electrical conductivity circumscribing the entire perimeter of beams 19, 20 and web 18; figure 10; paragraphs [0053], [0058], [0063]).
Christiansen teaches flash-overs between the lightning conductor and the beams may occur since the beams may provide an alternative path to the ground which may cause structural damage to the beams and possibly catastrophic failure to the blade and the electrical connections between the lightning conductor and the beams can prevent the damage to the beams (paragraph [0006]). Therefore, in order to prevent the damage to the beams, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Lemos’ spar beams including the beams at the first blade section and the second blade section to incorporate Christiansen’s conductive plies circumscribing the beam because it provides lightning protection to the beams. Christiansen also teaches the ply 22 is extends the total length of the beam (paragraph [0059]). By this combination, the blade section at the tip would have the conductive beam sheath along the entire length of the beam, i.e., conductive beam sheath extending between a fourth beam axis position and the fifth beam axis position. For purposes of illustration only, see figure below having the proposed modification of the blade section at the tip with the beam having the conductive sheath along its entire length.

    PNG
    media_image2.png
    395
    618
    media_image2.png
    Greyscale


As per claim 18, Lemos in view of Christiansen teaches a spar beam according to claim 17. Lemos further teaches a method for structurally connecting a first blade section with a second blade section of a wind turbine blade, the method comprising: providing a spar beam (spar caps and shear web 111; figure 14) and the first and second blade section (100, 200) of the wind turbine blade; positioning the spar beam such that the first beam axis position is located in the first airfoil region of the first blade section and the second beam axis position is located in the second airfoil region of the second blade section and the third beam axis position is aligned with the second end of the second blade section (see annotated figure 14 below); and structurally connecting the first blade section and the second blade section via the spar beam (see annotated figure 14 below).

    PNG
    media_image1.png
    327
    713
    media_image1.png
    Greyscale


As per claim 19, Lemos, in view of Christiansen, discloses a spar beam according to claim 17. Lemos teaches a use (wind power generator generating power; paragraph [0002]) of a spar beam for structurally connecting a first blade section (200; figure 16A) and a second blade section (100) to form a wind turbine blade, wherein the wind turbine blade extends along a longitudinal axis from a root through a first airfoil region (defined by blade segment 200) and a second airfoil region to a tip (defined by blade segment 100), wherein the first blade section extends along the longitudinal axis to a first end (the end of blade segment 200 near the tip) and the second blade section extends along the longitudinal axis from a second end (near the root) towards the tip (as shown; figure 16A), the first blade section comprising the first airfoil region, the second blade section comprising the second airfoil region (as shown; figure 16A).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemos, in view of Christiansen and in further view of Hibbard (U.S. Pre-Grant Publication No. 2010/0329865).

As per claim 10, Lemos, in view of Christiansen, discloses the wind turbine blade according to claim 1. Lemos does not explicitly teach wherein a first shell part of the first blade section comprises a first conductive shell sheath circumscribing at least a first sheath angular distance about the longitudinal axis from a first primary sheath angular position to a first secondary sheath angular position and longitudinally extending from a first sheath position to a second sheath position, e.g. wherein the first shell part comprises a first spar cap, and wherein the first conductive shell sheath is positioned such that the first spar cap is located between the first primary sheath angular position and the first secondary sheath angular position, and/or wherein a second shell part of the first blade section comprises a second conductive shell sheath circumscribing at least a second sheath angular distance about the longitudinal axis from a second primary sheath angular position to a second secondary sheath angular position and longitudinally extending from the first sheath position to the second sheath position, optionally wherein the second shell part comprises a second spar cap, and wherein the second conductive shell sheath is positioned such that the second spar cap is located between the second primary sheath angular position and the second secondary sheath angular position, and/or wherein the first conductive shell sheath and/or the second conductive shell sheath is a mesh of electrically conductive material.
Hibbard is an analogous prior art in that it deals with lightning protection for a segmented wind turbine blade. Hibbard teaches wherein a first shell part of the first blade section comprises a first conductive shell sheath circumscribing at least a first sheath angular distance about the longitudinal axis from a first primary sheath angular position to a first secondary sheath angular position and longitudinally extending from a first sheath position to a second sheath position (conductive mesh 17 (conductive shell sheath) extending along the length of the blade segments and about an angular distance as shown; figures 5, 6).
Hibbard teaches the blade shell covered by electrically conducting mesh prevents blades from being damaged by lightning (paragraph [0021]). Therefore, in order to provide lightning protection, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Lemos’ blade shell part to incorporate Hibbard’s electrically conductive mesh extending along its length and an angular distance because as Hibbard teaches, the blade shell covered by electrically conducting mesh prevents blades from being damaged by lightning (paragraph [0021]).

Allowable Subject Matter
Claims 2, 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Claim 2 contains allowable subject matter wherein the fourth beam axis position and the fifth beam axis position are between the first beam axis position and the second beam axis position. 
In claim 1, which claim 2 depends upon, the first beam axis position is defined as the location at first beam end, the second beam axis position is defined as the location of the opposing end of the first beam, the fourth beam axis position is defined as the location where the conductive beam sheath extends from and the fifth beam axis position is defined as the location where the conductive beam sheath is extended to.
In the closest prior art, Christiansen teaches wherein the conductive beam sheath can include a plurality of ply segments arranged side by side at intervals (paragraph [0013]). However, Christiansen does not teach where the fourth beam axis position (i.e., where the conductive sheath is extended from) and the fifth beam axis position (i.e., where the conductive sheath is extended to) are between the first beam axis position and the second beam axis position (at two opposing ends of the beam). Even if one of ordinary skill in the art attempts to modify the prior arts to create the claimed invention, it would require an impermissible hindsight to decide the ply segment of Christiansen to extend from an arbitrary location between the ends of the beam to another arbitrary location between the ends of the beam.


Claim 6 contains allowable subject matter wherein the fifth beam axis position is between the fourth beam axis position and the second beam axis position.
Similar to claim 2 above, it would require an impermissible hindsight to decide the ply segment of Christiansen to extend to an arbitrary location between an end of the beam and an the location where the conductive beam sheath extends from.

Claim 7 contains allowable subject matter wherein the fourth beam axis position is between the third beam axis position and the fifth beam axis position.
In claim 1, which claim 7 depends upon, the third beam axis position is defined as the location of the second end of the second blade section.
Similar to claim 2 above, it would require an impermissible hindsight to decide the ply segment of Christiansen to extend from an arbitrary location between an end of the second blade section and the end of the conductive beam sheath.

Claim 8 contains allowable subject matter wherein the fourth beam axis position and the third beam axis position is separated by a first distance, the first distance being more than 10 mm.
Similar to claim 2 above, it would require an impermissible hindsight to decide the location where the conductive sheath extends from is at a distance more than 10mm from the second end of the second blade section.

Claim 14 contains allowable subject matter wherein the second down conductor is electrically connected to the conductive beam sheath at a sixth beam axis position, wherein the sixth beam axis position is between the fourth beam axis position and the fifth beam axis position, and wherein the sixth beam axis position and the fifth beam axis position is separated by a second distance, the second distance being less than 100 mm, such as less than 50 mm, e.g. the sixth beam axis position may be the fifth beam axis position.
No prior art of record sufficiently teaches the allowable subject matter of claim 14.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujioka (U.S. Pre-Grant Publication No. 2019/0195203) teaches a wind turbine having a conductive metal sheath at the tip.
Girolamo (U.S. Patent No. 11,181,095) teaches a wind turbine blade having conductive sheath covering the spar cap.
Akhtar (U.S. Patent No. 10,830,214) teaches a segmented wind turbine blade having electrical connection between the segments for lightning protection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745